DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al (US Pat No 7,216,865).
Regarding claim 1, Tamura discloses a static type diverter apparatus comprising:
a diverter (e.g. the assembly of 20) with a diverter surface (20);
a diverter cam (33a) in contact with the diverter, the diverter cam having a diverter cam angle representing angle of rotation of the diverter cam, the diverter cam is configured to control position of the diverter as the diverter cam rotates such that rotation of the diverter cam causes the diverter surface to move from a position outside of normal production flow to a diverting position within the normal production flow (shown in figure 13);
a diverter cam shaft (e.g. shaft of worm wheel 33 and cam 33a) connected to the diverter cam, rotation of the diverter cam shaft causes rotation of the diverter cam; and
an electric motor (29) connected to the diverter cam shaft and configured to rotate the diverter cam shaft.

Regarding claim 2, Tamura discloses the diverter cam is configured to control the position of the diverter as it rotates by direct contact between an outer profile of the diverter cam and the diverter (e.g. 33a contacts 20a).
Regarding claim 3, Tamura discloses initial rotation of the diverter cam to move the diverter surface from a position outside of the normal production flow to the diverting position within the normal production flow does not cause the diverter surface to interfere with the normal production flow (e.g. as shown in figure 11, a gap exists between cam 33a and cam contact 20a, therefore rotation will occur prior to moving the diverter).

Regarding claim 5, Tamura a control system (shown in figure 8) which includes Virtual Sheet Tracking configured to coordinate motion of the diverter surface relative to a gap between items being diverted (as shown by flowchart shown in figure 18).
Regarding claim 6, Tamura discloses the diverter is spring loaded (via 34) against the diverter cam.
Regarding claim 7, Tamura discloses initial rotation of the diverter cam to move the diverter surface from position above the normal production flow to the diverting position within the normal production flow does not cause the diverter surface to interfere with the normal production flow; and final rotation of the diverter cam once at the diverting position within the normal production flow allows holding the diverter's position (e.g. as shown in figure 11, a gap exists between cam 33a and cam contact 20a, therefore rotation will occur prior to moving the diverter; and moving the diverter to select positions can be held by the control device, shown in figure 18).
Regarding claim 8, Tamura discloses a control system (shown in figure 8) configured to perform virtual sheet tracking to coordinate motion of the diverter surface relative to a gap between items being diverted (e.g. as shown by the flowchart in figure 18) where said virtual sheet tracking has a memory structure (e.g. via ROM/RAM used by the CPU) for storing information for multiple sheets using upstream reference data to track the gaps between sheets.
Regarding claim 9, Tamura discloses the virtual sheet tracking coordinates motion of the diverter surface relative to the gap between corrugated material in stream mode with a corrugated box production line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al.
	Regarding claim 10, Tamura discloses a static type diverter apparatus comprising:
a top diverter (e.g. assembly of 20) with a top diverter surface (20c);
a top diverter cam (33a) in contact with the top diverter, the top diverter cam having a top diverter cam angle representing angle of rotation of the top diverter cam, the top diverter cam is configured to control position of the top diverter as the top diverter cam rotates such that rotation of the top diverter cam causes the top diverter surface to move from a position outside normal production flow to a diverting position within the normal production flow;
a top diverter cam shaft (e.g. shaft of worm wheel 33 and cam 33a) connected to the top diverter cam, rotation of the top diverter cam shaft causes rotation of the top diverter cam;
a top electric motor (29) connected to the top diverter cam shaft and configured to rotate the top diverter cam shaft;
a bottom diverter (e.g. assembly of 21) with a bottom diverter surface (21c);
a bottom diverter cam (33a) in contact with the bottom diverter, the bottom diverter cam having a bottom diverter cam angle representing angle of rotation of the bottom diverter cam, the bottom diverter cam is configured to control position of the bottom diverter as the bottom diverter cam rotates such that rotation of the bottom diverter cam causes the bottom diverter surface to move from a position outside normal production flow to a diverting position within the normal production flow;
a bottom diverter cam shaft (e.g. shaft of worm wheel 33 and cam 33a) connected to the bottom diverter cam, rotation of the bottom diverter cam shaft causes rotation of the bottom diverter cam; and
a bottom electric motor (29) connected to the bottom diverter cam shaft and configured to rotate the bottom diverter cam shaft, the top diverter surface and the bottom diverter surface configured to create a funnel either allowing normal production flow or diverting items away from normal production flow.
It is noted that Tamura fails to disclose multiple cams, cam shafts, and motors.  However, it would have been obvious to one having ordinary skill in the art to have modified the device taught by Tamura to include multiple motors and cams, for each diverter, to achieve the predictable result of quick and more accurate control of the diverter allowing a smaller gap between sheets and higher throughput (obvious to try with limited, predictable results, since the applicant’s disclosure provides no criticality to having multiple motors and duplication of parts requires routine skill in the art).

Regarding claim 11, Tamura discloses the diverter cam is configured to control the position of the diverter as it rotates by direct contact between an outer profile of the diverter cam and the diverter (e.g. 33a contacts 20a).
Regarding claim 12, Tamura discloses initial rotation of the diverter cam to move the diverter surface from a position outside of the normal production flow to the diverting position within the normal production flow does not cause the diverter surface to interfere with the normal production flow (e.g. as shown in figure 11, a gap exists between cam 33a and cam contact 20a, therefore rotation will occur prior to moving the diverter).
Regarding claim 13, Tamura discloses final rotation of the diverter cam once at the diverting position within the normal production flow allows holding the diverter's position (e.g. moving the diverter to select positions can be held by the control device, shown in figure 18).
Regarding claim 14, Tamura a control system (shown in figure 8) which includes Virtual Sheet Tracking configured to coordinate motion of the diverter surface relative to a gap between items being diverted (as shown by flowchart shown in figure 18).
Regarding claim 15, Tamura discloses the diverter is spring loaded (via 34) against the diverter cam.
Regarding claim 16, Tamura discloses initial rotation of the diverter cam to move the diverter surface from position above the normal production flow to the diverting position within the normal production flow does not cause the diverter surface to interfere with the normal production flow; and final rotation of the diverter cam once at the diverting position within the normal production flow allows holding the diverter's position (e.g. as shown in figure 11, a gap exists between cam 33a and cam contact 20a, therefore rotation will occur prior to moving the diverter; and moving the diverter to select positions can be held by the control device, shown in figure 18).
Regarding claim 17, Tamura discloses a control system (shown in figure 8) configured to perform virtual sheet tracking to coordinate motion of the diverter surface relative to a gap between items being diverted (e.g. as shown by the flowchart in figure 18) where said virtual sheet tracking has a memory structure (e.g. via ROM/RAM used by the CPU) for storing information for multiple sheets using upstream reference data to track the gaps between sheets.
Regarding claim 18, Tamura discloses the virtual sheet tracking coordinates motion of the diverter surface relative to the gap between corrugated material in stream mode with a corrugated box production line.

Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art on record discloses or suggests each and every element of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is pertinent to the claimed invention discloses either top and bottom conveyors or diverters for diverting an object in the path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619